Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered February 18, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There *400is no basis for disturbing the jury’s determinations concerning credibility, including its resolution of alleged inconsistencies in police testimony (see People v Bleakley, 69 NY2d 490, 495 [1987]). Concur—Andrias, J.P., Saxe, Marlow, Nardelli and Williams, JJ.